EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amardeep Grewal on 12/21/21.

The application has been amended as follows: 

In claim 1, beginning on line 19 of the claim, change “wherein the dispensing-wall has a thickness that continually increases from a minimum thickness adjacent to” to --wherein the dispensing wall meets the one or more sidewalls at an acute angle and wherein the dispensing-wall has a thickness that continually increases from a minimum thickness at--.
In claim 26, beginning on the next to last line of the claim, after “dispensing-wall thickness”, change “increases toward the longitudinal axis relative to the one or more 
In claim 31, line 18 of the claim, after “minimum thickness”, change “adjacent to”, to --at--.

Reasons for Allowance

Claims 1-9 and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a bite actuated mouthpiece having the combination of the dispensing wall meeting the one or more sidewalls at an acute angle with the dispensing wall thickness continually increasing from a minimum thickness at the one or more sidewalls to a maximum thickness at the longitudinal axis/a center of the dispensing wall in combination with the rest of the claims as cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921